Name: COUNCIL REGULATION (EC) No 3353/93 of 22 November 1993 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 for the 1994 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 8 . 12. 93 Official Journal of the European Communities No L 301 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3353/93 of 22 November 1993 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 for the 1994 fishing year Whereas in accordance with Articles 169 and 356 of the Act of Accession of Spain and Portugal, a ninth approxi ­ mation of guide prices must take place on 1 January 1994 for Atlantic sardines of the species Sardina pilchardus, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 9 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 9 ( 1 ) and (2) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed for each of the products listed in Annex I (A), (D) and (E) to the Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 9 (2) of that Regulation and on an assessment of production and demand prospects ; Whereas the application of these criteria involves for the 1994 fishing year a decrease for certain products and the stabilization or increase of prices for others compared with prices applicable during the current fishing year ; Article 1 The guide prices for the fishing year from 1 January to 31 December 1994 for the products listed in Annex I (A), (D) and ( £) to Regulation (EEC) No 3759/92 and the commercial categories to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1993 . For the Council The President A. BOURGEOIS (') OJ No L 388, 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15. 7 . 1993, p. 1 ). No L 301 /2 Official Journal of the European Communities 8 . 12. 93 ANNEX Commercial specifications (') Species Guide price(ECU/tonne)Freshness category Size Presentation From 1 January to 31 July 1994 and from 1 October to 31 December 1994 From 1 August to 30 September 1994 248 172 1 . Herrings of the species Clupea harengus 2. Sardines of the species Sardina pilchardus : (a) Atlantic :  Member States other than Spain and Portugal  Spain, Portugal (b) Mediterranean 3. Picked dogfish (Squalus acan ­ thias) 4. Catshanks (Scyliorhinus spp.) 5. Redfish (Sebastes spp.) 6. Cod of the species Gadus morhua 7. Coalfish (Pollachius virens) 8. Haddock (Melanogrammus aeglefinus) 9. Whiting (Merlangius merlangus) 10. Ling (Molva spp.) 11 . Mackerel of the species Scomber scombrus 12. Mackerel of the species Scomber japonicus 13. Anchovies (Engraulis spp.) Extra, A 1 Extra 3 Extra 3 Extra 3 Extra, A 2 Extra, A 1 A 2 A 2 or A 3 A 2 or A 3 A 2 or A 3 A 2 or A 3 Extra, A 1 , 2 Extra 1 or A 2 Extra 1 or A 2 Extra 2 Whole fish Whole fish Whole fish Whole fish Whole fish Gutted fish with head Whole fish Gutted fish with head Whole fish Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish, with head Gutted fish , with head Gutted fish , with head Gutted fish , with head Gutted fish , with head Whole fish Whole fish Whole fish Whole fish Whole fish 436 417 430 877 690 931 1 289 659 918 780 955 240 300 959 8 . 12. 93 Official Journal of the European Communities No L 301 /3 Commercial specifications (') Species Guide price(ECU/tonne)Freshness category Size Presentation From 1 January ¢ to 30 April 1994 From 1 May to 31 December 1994 804 1 106 14. Plaice (Pleuronectes platessa) 15. Hake of the species Merluccius merluccius 16. Megrim (Lepidorbombus spp.) 17. Ray's bream (Brama spp.) 18 . Monkfish (Lophius spp.) 19 . Shrimps of the species Crangon crangon 20 . Edible crab (Cancer pagurus) 21 . Norway lobster (Nephrops norve ­ gicus) 22. Dab (Limanda limanda) 23 . Flounder (Platichthys flesus) 24. Albacore or longfinned tuna (Thunnus alalunga) 25. Cuttlefish (Sepia officinalis and Rossia macrosoma) 26. Sole (Soles spp.) A 2 or A 3 A 1 Extra, A 1 , 2 Extra, A 1 Extra, A 2, 3 Extra, A 2, 3 A 1  1 E, A 1 , 2 E, A 2 Extra, A 1 Extra, A 1 Extra, A 1 1 Extra, A 1 , 2 Extra, A 2, 3 Gutted fish, with head Gutted fish, with head Gutted fish with head Whole fish, or gutted fish with head Whole fish Whole, or gutted with head Without head Simply boiled in water Whole Whole Tails Gutted fish with head Gutted fish with head Whole fish Gutted fish with head Whole fish Gutted fish with head 3 132 1 959 1 495 2 201 4 525 1 684 1 467 4 259 6 200 752 450 1 800 2 100 1 300 5 000 (') The freshneess categories, sizes and presentation are defined to Article 2 of Regulation (EEC) No 3759/92.